STATE OF LOUISIANA
v.
ELLIOT LAPRARIE.
No. 09 00864-KW.
Court of Appeals of Louisiana, Third Circuit.
October 21, 2009.
Not Designated for Publication
CHARLES A. RIDDLE III, Counsel for the Respondent.
DAVID EDWIN LAFARGUE, Counsel for the Respondent.
Before: AMY, EZELL and PAINTER, JJ.
As counsel of record in the captioned case, you are hereby notified that the application for rehearing filed by Elliot Laprarie has this day been
GRANTED: Upon the showing made, counsel for defendant has proved that he did not receive notification of the return date originally set by the court, and that upon learning of the date, he immediately requested a thirty-day extension from the trial court, which was granted. His original application to this court was filed within the thirty-day extended period, and will therefore be considered by this court.